   Case 2:19-cv-00236 Document 224 Filed 08/16/19 Page 1 of 2 PageID #: 2170


                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

 DON BLANKENSHIP,

                        Plaintiff,
 v.                                                            Case No.: 2:19-cv-00236

 HONORABLE ANDREW NAPOLITANO
 (RET.), et al.,

                        Defendants.

      MOTION OF DEFENDANT DAN RATHER TO DISMISS PLAINTIFF’S FIRST
                 AMENDED COMPLAINT WITH PREJUDICE
          Now comes the Defendant, Dan Rather, by his undersigned counsel, and, pursuant to Rules

12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, moves the Court to Dismiss Plaintiff

Don Blankenship’s First Amended Complaint with Prejudice, for the reasons assigned in the

accompanying Memorandum in Support thereof, and in the Declaration of Dan Rather, attached

hereto as “Exhibit A”, both of which are incorporated herein by this reference.

                                                     Respectfully submitted,
                                                     /s/ William D. Wilmoth
                                                     William D. Wilmoth (WV Bar No. 4075)
                                                     STEPTOE & JOHNSON, PLLC
                                                     1233 Main Street, Suite 3000
                                                     Wheeling, WV 26003
                                                     T: (304) 231-0456; F: (304) 933-8708
                                                     William.Wilmoth@Steptoe-Johnson.com

                                                     Chris Vlahos (admitted Pro Hac Vice)
                                                     BPR No. 20318
                                                     Jenna Harris (admitted Pro Hac Vice)
                                                     BPR No. 31150
                                                     Ritholz Levy Fields, LLP
                                                     1221 6th Ave N
                                                     Nashville, TN 37208
                                                     Phone: (615) 250-3939
                                                     cvlahos@rlfllp.com
                                                     jharris@rlfllp.com

                                                     Attorneys for Defendant Dan Rather


8562594
   Case 2:19-cv-00236 Document 224 Filed 08/16/19 Page 2 of 2 PageID #: 2171




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

 DON BLANKENSHIP,

                        Plaintiff,
 v.                                                         Case No.: 2:19-cv-00236

 HONORABLE ANDREW NAPOLITANO
 (RET.), et al.,

                        Defendants.



                                     CERTIFICATE OF SERVICE


          I hereby certify that on August 16, 2019, a true and correct copy of the foregoing was

served via CM/ECF on all counsel of record in this action registered to receive CM/ECF

notification.




                                                     /s/ William D. Wilmoth
                                                     William D. Wilmoth (WV Bar No. 4075)




8562594                                         2
